DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…adjusting a clamping position of the encapsulated semiconductor device by the positioning mechanism; removing the positioning mechanism; applying a predetermined force to a part of the encapsulated semiconductor device exposed by the holder body by the force applying bar”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 1 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 1 is allowable.
Claim 9 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…pushing a second side of the composite specimen toward the holder body by a positioning mechanism for adjusting a clamping position of the composite specimen, wherein the second side is opposite to the first side; removing the positioning mechanism; and applying a force to a part of the composite specimen exposed by the holder body”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 9 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 9 is allowable.
Claim 18 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…pushing an opposite side of the composite specimen toward the holder body to a testing position by a positioning mechanism couple to the holder body; removing the positioning mechanism; and applying a force to a bonding interface between a plurality of components of the composite specimen exposed by the holder body”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 18 in its entirety 

The most relevant prior art Knag et al. (US publication 2009/0120589 A1), (specifically fig. 1; a holder body (two side bars for holding 701/705) configured to clamp a first side of the composite specimen (701, [0068]); a supporter (705) for supporting a lower surface of the composite specimen (fig. 1)), in view of Priewasser et al. (US publication 2018/0342408 A1), (specifically fig. 6;  a holder body (120 on left and right), a composite specimen (W), a supporter (120 on bottom, fig. 6)), disclose some limitations of the claimed invention with the exception of the limitations as mentioned above.
The depended claims are allowed for their dependency to claim 1, 9, and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828